 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”), dated as of June 3, 2009,
is entered into by and between CyberDefender Corporation, a California
corporation (the “Company”), and GR Match, LLC, a Delaware limited liability
company (the “Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act and Rule 506 promulgated
thereunder, the board of directors of the Company has authorized the sale and
issuance to the Purchaser of 1,142,860 shares of Common Stock, for a purchase
price of $1.75 per share, subject to the terms and conditions of this Agreement
(the “Offering”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1    Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to the Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser.
 
“Amendment” shall have the meaning ascribed to such term in Section 2.2(a)(iii).
 
 “Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close or any day that the Common Stock is not traded on
the Trading Market.
 
 “Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Business Day when all of the Transaction Documents have
been executed and delivered by the Company and the Purchaser, and all conditions
precedent to (i) the Purchaser’s obligations to pay the Subscription Amount and
(ii) the Company’s obligations to deliver the Securities have been satisfied or
waived.
 
“Commercial Funds” shall have the meaning ascribed to such term in Section
4.4(a).
 

--------------------------------------------------------------------------------


 
“Commercials” shall have the meaning ascribed to such term in Section 4.4(a).
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, no par value per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“License Agreement” shall have the meaning ascribed to such term in Section 4.5.
 
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“Media Services Agreement” shall have the meaning ascribed to such term in
Section 2.2(a)(iii).
 
“Offering” has the meaning set forth in the recitals hereof.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Statement” means a registration statement covering the resale of
the Securities filed with the Commission pursuant to the Company’s obligations
under Section 4.3 of this Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
2

--------------------------------------------------------------------------------


 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the shares of Common Stock sold to the Purchaser pursuant to
this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.
 
“Subscription Amount” means $2,000,005.00 United States Dollars in immediately
available funds.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement and any other documents,
instruments or agreements executed in connection with the transactions
contemplated hereby.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1    Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein and substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell and
the Purchaser agrees to purchase the Securities.  At or prior to the Closing,
the Purchaser shall deliver the Subscription Amount to the Company by wire
transfer in accordance with the Company’s written wire instructions to be
provided to Purchaser.  On the Closing Date, the Company shall deliver to the
Purchaser a certificate issued in the name of the Purchaser representing the
Securities, and the Company and the Purchaser shall deliver the other items set
forth in Section 2.2 deliverable at the Closing. The Closing shall occur upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3.
 
2.2    Deliveries(a) On the Closing Date, the Company shall deliver or cause to
be delivered to the Purchaser the following:
 

(i)    this Agreement duly executed by the Company;
 
(ii)    a certificate for 1,142,860 shares of Common Stock issued in the name of
the Purchaser; provided, however, that the Company may provide to Purchaser, and
for the purposes of consummating the Closing the Purchaser shall accept, an
electronic “pdf” copy such certificate, with the original certificate to be
delivered to the Purchaser no later than two Business Days following the Closing
Date; and
 
3

--------------------------------------------------------------------------------


 
(iii)    an amendment of that certain Media and Marketing Services Agreement,
dated March 24, 2009 (the “Media Services Agreement”), by and between the
Purchaser and the Company, extending the term of such agreement to June 1, 2011,
in the form attached hereto as Exhibit A (the “Amendment”) duly executed by the
Company.


(b)    On the Closing Date, the Purchaser shall deliver or cause to be delivered
to the Company the following:
 
(i)    this Agreement duly executed by the Purchaser;
 
(ii)    the Subscription Amount, less an amount equal to the Commercial
Funds,  by wire transfer to a bank account designated in writing by the Company;
and
 
(iii)    the Amendment duly executed by the Purchaser.
 
2.3    Closing Conditions.
 
(a)    The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:
 
(i)    the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Purchaser contained herein;
 
(ii)    all obligations, covenants and agreements of the Purchaser required to
be performed at or prior to the Closing Date shall have been performed; and
 
(iii)    the delivery by the Purchaser to the Company of the items set forth in
Section 2.2(b) of this Agreement.
 
(b)    The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:
 
(i)    the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Company contained herein;
 
(ii)    all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii)    the delivery by the Company to the Purchaser of the items set forth in
Section 2.2(a) of this Agreement;
 
(iv)    there shall have been no Material Adverse Effect with respect to the
Company since March 31, 2009; and
 
(v)    from the date hereof to the Closing Date, a banking moratorium shall not
have been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
 
4

--------------------------------------------------------------------------------


 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1    Representations and Warranties of the Company.  Except as set forth in
the SEC Documents or as specifically disclosed herein, the Company hereby
represents and warrants, as of the date hereof and as of the Closing Date, to
the Purchaser as follows:
 
(a)    Subsidiaries.  The Company has no (and has never had any) subsidiaries
and does not presently own, or record or beneficially, or control, directly or
indirectly, any capital stock, securities convertible into capital stock or
other equity interest in any corporation, association or business entity, nor is
the Company, directly or indirectly, a participant in any joint venture,
partnership or other entity.
 
(b)    Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of California, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(c)    Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
5

--------------------------------------------------------------------------------


 
(d)    No Conflicts.  Except as set forth on Schedule 3.1(d), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not: (i) conflict with or violate any provision of the
Company’s articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected (or result in the imposition of any material
Liens upon any of the Company’s assets), or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected ; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)    Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of a Registration Statement as required by
this Agreement, and (ii) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(f)    Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and non-assessable.
 
(g)    Capitalization.  Except as set forth on Schedule 3.1(g), the
capitalization of the Company is as disclosed in its Quarterly Report on Form
10-Q for the quarter ended March 31, 2009.  Except as a result of the purchase
and sale of the Securities or otherwise as set forth on Schedule 3.1(g) or in
such Quarterly Report, there are no outstanding options, warrants, script rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents. Except as set forth on
Schedule 3.1(g), the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and non-assessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.  Except as set forth on Schedule 3.1(g) and except for (a) shares
of Common Stock or Common Stock Equivalents issued to employees, officers,
directors or consultants (other than any consultant which engages in any
business which is competitive with or provides any services which are similar to
the business of or services provided by the Purchaser or any of its Affiliates
as determined at the time of the issuance) of the Company, (b) securities issued
upon the exercise, exchange,  conversion or amendment of any securities issued
and outstanding on the date hereof, or (c) securities issued pursuant to
acquisitions or strategic transactions, since March 31, 2009, the Company has
not sold or and issued any shares of Common Stock or Common Stock Equivalents at
a price per share (or conversion or exercise price, as the case may be) of less
than $1.75.
 
6

--------------------------------------------------------------------------------


 
(h)    SEC Documents.    The Company hereby makes reference to the following
documents filed by the Company with the Commission, which are available for
review on the Commission’s website, www.sec.gov (collectively, the “SEC
Documents”): (a) Annual Report on Form 10-K for the fiscal year ended December
31, 2008; (b) and the Quarterly Report on Form 10-Q for the period ended March
31, 2009; and any amendments thereto.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, as amended, and the rules and regulations promulgated thereunder
and none of the SEC Documents contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) (except, in the case of
unaudited statements, as permitted by the applicable form under the Exchange
Act) applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the financial position of the
Company as of the dates thereof and its consolidated statements of operations,
stockholders’ equity and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal and recurring year-end audit adjustments
which were and are not expected to have a Material Adverse Effect.  Except as
and to the extent set forth on the balance sheet of the Company as of March 31,
2009, including the notes thereto, the Company has no liability or obligation of
any nature (whether accrued, absolute, contingent or otherwise and whether
required to be reflected on a balance sheet or not).
 
7

--------------------------------------------------------------------------------


 
(i)    Material Changes.  Since March 31, 2009, except as disclosed as a
subsequent event in the Company’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2009 (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.
 
(j)    Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any director or
officer thereof is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.
 
(k)    Compliance. Except as set forth on Schedule 3.1(k), the Company is not
(i) in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) in violation of any order of any court,
arbitrator or governmental body, or (iii) in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 
8

--------------------------------------------------------------------------------


 
(l)           Title to Assets. The Company has good and marketable title in fee
simple to all real property owned by it that is material to the business of the
Company and good and marketable title in all personal property owned by it that
is material to the business of the Company, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with which the Company
is in compliance.
 
(m)           Intellectual Property.
 
(i)           Patents and Trademarks. The Company has, or has the rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or material for use in
connection with its business and which the failure to so have could have a
Material Adverse Effect (collectively, the "Intellectual Property Rights"). The
Company has not received a notice (written or otherwise) that the Intellectual
Property Rights used by the Company violate or infringe upon the rights of any
Person. To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights. The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of its
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(ii)           Know-How Necessary for the Business. The Intellectual Property
Rights are all those necessary for the operation of the Company's businesses as
it is currently conducted or as reflected in SEC Documents. The Company is the
owner of all right, title, and interest in and to each of the Intellectual
Property Rights, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims, and has the right to use
without payment to a third party all of the Intellectual Property Rights.
 
9

--------------------------------------------------------------------------------


 
(n)           Broker’s Fees. The Purchaser shall not be obligated to pay any
commission, brokerage fee, or finder’s fee based on any alleged agreement or
understanding between the Company and a third person in respect of the
transactions contemplated hereby.  The Company hereby agrees to indemnify the
Purchaser against any claim by any third person for any commission, brokerage
fee, finder’s fee, or other payment with respect to this Agreement or the
transactions contemplated hereby based on any alleged agreement or understanding
between the Company and any such third person, whether express or implied from
the actions of the Company or anyone acting or purporting to act on behalf of
the Company.
 
(o)           Disçlosure. All disclosures furnished by or on behalf of the
Company to the Purchaser regarding the Company, its business and the
transactions contemplated hereby with respect to the representations and
warranties made herein are true and correct with respect to such representations
and warranties and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.


3.2    Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
 
(a)    Organization; Authority.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the State of Delaware
with full right, limited liability company power and authority to enter into and
to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution,
delivery and performance by the Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary limited liability
company action on the part of the Purchaser.  Each Transaction Document has been
duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)    Own Account.  The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities pursuant to a Registration Statement or otherwise in compliance with
applicable federal and state securities laws).
 
10

--------------------------------------------------------------------------------


 
(c)    Purchaser Status.  At the time the Purchaser was offered the Securities,
it was, and at the date hereof it is: (i) an “accredited investor” as defined in
Rule 501 under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  The Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.
 
(d)    Experience of the Purchaser.  The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e)    General Solicitation.  The Purchaser is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)    Access to Company Information.  The Purchaser acknowledges that it has
been afforded access and the opportunity to obtain all financial and other
information concerning the Company that the Purchaser desires (including the
opportunity to meet with the Company’s executive officers, either in person or
telephonically). The Purchaser has reviewed copies of the SEC Documents and is
familiar with the contents thereof, including, without limitation, the risk
factors contained in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2008, and there is no further information about the
Company that the Purchaser desires in determining whether to acquire the
Securities.
 
(g)    Broker’s Fees. The Company shall not be obligated to pay any commission,
brokerage fee, or finder’s fee based on any alleged agreement or understanding
between the Purchaser and a third person in respect of the transactions
contemplated hereby.  The Purchaser hereby agrees to indemnify the Company
against any claim by any third person for any commission, brokerage fee,
finder’s fee, or other payment with respect to this Agreement or the
transactions contemplated hereby based on any alleged agreement or understanding
between the Purchaser and any such third person, whether express or implied from
the actions of the Purchaser or anyone acting or purporting to act on behalf of
the Purchaser.
 
11

--------------------------------------------------------------------------------


 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1    Transfer Restrictions.
 
(a)    The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of the Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
the Purchaser under this Agreement.
 
(b)    The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in substantially the following
form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
12

--------------------------------------------------------------------------------


 
(c)    The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.
 
4.2    Form D; Blue Sky Filings.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of the Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the Purchaser
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of any
Purchaser.
 
4.3    Registration Rights.
 
(a)           Piggyback Rights.  The Purchaser shall have piggy-back
registration rights with respect to all of the Securities (except for
registrations on Commission Form S-4, S-8 or equivalent forms). Accordingly, the
Company agrees to include all of the Securities (other than Securities that have
been previously registered for resale under this Section 4.3(a)) in any
registration statement on Form S-1 or equivalent form filed with the Commission,
in order to register the resale of such shares pursuant and subject to Rule 415
of the Securities Act.  In addition, the Company agrees to use its commercially
reasonable efforts to register and qualify the securities covered by such
registration statement under such other state securities or state blue-sky laws
as shall be reasonably requested by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or to file a general
consent to service of process in any such states unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act.  The Company acknowledges and agrees that it shall make all
filings, disclosures, updates and any other actions which are necessary in order
to keep any registration statement which includes any shares issuable upon
exercise hereof effective for at least 24 months following the effective date of
such registration statement.  Notwithstanding the foregoing, the Company may
suspend the effectiveness of such registration statement for a period not to
exceed 90 days after the effective date thereof if the Company’s Board of
Directors reasonably believes that the continued effectiveness thereof would be
materially detrimental to the Company because such action would (i) materially
interfere with a significant acquisition, corporate reorganization, or other
similar transaction involving the Company; (ii) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or the Exchange Act, as applicable (each,
a “Material Suspension Event”), and any time periods with respect to filing or
effectiveness thereof shall be tolled correspondingly; provided, however, that
the Company shall not register any securities for resale for its own account or
that of any other stockholder during such 90 day period.  All expenses (other
than underwriting discounts, commissions and special counsel fees of the
Purchaser) incurred in connection with registration pursuant to this Section
4.3(a) shall be borne and paid by the Company.
 
13

--------------------------------------------------------------------------------


 
(b)           Demand Rights.
 
(i)           Upon written demand by the Purchaser to the Company, the Company
shall (i) prepare and file with the SEC, as soon as practicable thereafter but
in no event later than 45 days thereafter, a registration statement on Form S-1
or other applicable form in order to register the resale of all the Securities
that the Purchaser requests to be registered (other than Securities that have
been previously registered for resale under this Section 4.3(b)), pursuant and
subject to Rule 415 of the Act, (ii) use its best efforts to cause such
registration statement to become effective as soon as practicable after the
filing date thereof, and (iii) make all filings, disclosures, updates and any
other actions which are necessary in order to keep such registration statement
effective for at least 24 months following the effective date of such
registration statement.  Notwithstanding anything herein to the contrary, in the
event that all of the Securities that are requested by the Purchaser to be
registered on a registration statement pursuant to this Section 4.3(b) are not
registered on such registration statement, the Purchaser shall have the right to
demand that the Company register any such remaining unregistered Securities on a
subsequent registration statement on Form S-1 or other applicable form on the
terms and conditions set forth in this Section 4.3(b).
 
(ii)           Notwithstanding the foregoing, the Company may elect to delay the
filing of such registration statement for a period not to exceed 90 days, or may
suspend the effectiveness of such registration statement after the effective
date thereof for a period not to exceed 90 days, if, in either case, the
Company’s Board of Directors reasonably believes that the filing or continued
effectiveness, as the case may be, of such registration statement would be
materially detrimental to the Company because such action would cause a Material
Suspension Event, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly; provided, however, that the Company may
not invoke this right more than once in any twelve (12) month period, and
provided further that the Company shall not register any securities for resale
for its own account or that of any other stockholder during such 90 day
period.  All expenses (other than underwriting discounts, commissions and
special counsel fees of the Purchaser) incurred in connection with registration
pursuant to this Section 4.3(b) shall be borne and paid by the Company.  Except
as otherwise provided in Section 4(b)(i) above, the Purchaser may not exercise
its demand right pursuant to this Section 4.3(b) more than twice.
 
(c)           Rule 144.  The Company shall keep available adequate
current public information, as that term is defined in Rule 144 promulgated by
the Commission under the Securities Act, file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act or the Exchange Act (or within any extension periods permitted
under applicable regulations of the Commission), as applicable, and provide to
the Purchaser such information as may be reasonably requested by the Purchaser
in order to make available to the Purchaser the benefits of Rule 144 of the
Securities Act and any other rule or regulation of the Securities Act or the
Exchange Act, as applicable,  that may at any time permit the Purchaser to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-1 or any equivalent form.
 
14

--------------------------------------------------------------------------------


 
4.4           Use of Proceeds.
 
(a)    Commercials.  At the Closing, the Company shall advance to the Purchaser
an amount equal to $400,000 (the “Commercial Funds”) which shall be designated
solely to pay for the creation, development, and/or production of short form
television direct response commercials which are no more than one minute twenty
seconds (1:20) in length in connection with the advertisement and marketing of
the CyberDefender Products (as defined in the Media Services Agreement)
(“Commercials”).  Unless otherwise mutually agreed to by the Purchaser and the
Company in writing, the Purchaser or an Affiliate of the Purchaser shall create,
develop, and/or produce such Commercials on terms mutually acceptable to the
Company and the Purchaser.  The Purchaser acknowledges and agrees that it shall
reserve the Commercial Funds in one or more of the Purchaser's bank accounts and
shall not use the Commercial Funds for any purposes other than the purposes set
forth in this Section 4.4 without the prior written consent of the Company.
Notwithstanding anything in the Media Services Agreement to the contrary, the
Company shall have approval rights over the timing, budget, and content and
other creative aspects of all Commercials which are funded, whether in whole or
in part, using all or a portion of the Commercial Funds, which approval shall
not be unreasonably withheld or delayed.  In the event the Company fails to
provide its written disapproval of the timing, budget, and/or content and other
creative aspects of any applicable Commercial within five (5) days of its
receipt of a request from the Purchaser of the same, the Company shall be deemed
to have approved such aspects of the applicable Commercial.  Notwithstanding
anything herein to the contrary, the Purchaser shall have no obligation to
develop, create, produce, revise, edit and/or otherwise modify, as the case may
be, an applicable Commercial until the Company has provided is actual or deemed
approval of the budget for such Commercial.  Not later than thirty (30) days
following the completion of any applicable Commercial, the Purchaser shall
provide to the Company a reasonably detailed schedule of the actual costs
incurred by the Purchaser in connection with the creation, development, and
production of such Commercial and an accounting of the amount of the Commercial
Funds used for such Commercial.  Any portion of the Commercial Funds which have
not been expended by the Purchaser in accordance with this Section 4.4(a) as of
the expiration or earlier termination of the Media Services Agreement shall be
promptly returned to the Company.  Any disputes regarding the timing, budget,
and/or content and other creative aspects of any Commercial, or the use of the
Commercial Funds, shall be resolved in accordance with Section 18 of the Media
Services Agreement.  Notwithstanding anything to the contrary in the Media
Services Agreement, any Commercials for which the development or production
costs are funded using any portion of the Commercial Funds (the “Company Funded
Commercials”) shall be deemed works made for hire, and the Company shall own all
right, title and interest in, to and under any and all legally protectable
intellectual property  created, produced, developed, or otherwise acquired in
connection with the Company Funded Commercials subject to the rights of all
third parties (including without limitation, celebrities, music, testimonials,
etc.).  Notwithstanding the foregoing, CyberDefender acknowledges and agrees
that it shall not use (i) the name of the Purchaser or any of its members or
Affiliates, or any derivations thereof, (ii) any trademarks, service marks,
logos or any other intellectual property of the Purchaser or any of its members
or Affiliates, or (iii) the names, images, likenesses, biographical information
or other references to any principals of the Purchaser or its Affiliates in any
of the Company Funded Commercials without the prior written consent of the
Purchaser.  The Purchaser shall have no right to use or otherwise exploit the
Company Funded Commercials without the Company’s prior written consent, which
consent the Company may withhold in its sole discretion.


15

--------------------------------------------------------------------------------



(b)    Working Capital.  Except as provided in Section 4.4(a), the Company shall
use the net proceeds from the Offering for working capital purposes only and not
for the satisfaction of any portion of the Company's debt (other than payment of
trade payables in the ordinary course of the Company's business and prior
practices), to redeem any Common Stock or Common Stock Equivalents, or to settle
any outstanding litigation without the prior written consent of the Purchaser.
 
4.5           Product License.  Promptly following the Purchaser's request to
enter into the same, the Company and the Purchaser shall use their good faith
efforts to enter into a license agreement in substantially the form of  the
license agreement used by the Purchaser for transactions of this type and on
terms and conditions mutually acceptable to the Company and the Purchaser (the
“License Agreement”) pursuant to which the Company will grant to the Purchaser a
non-exclusive, worldwide license to exploit, advertise, market and sell the
CyberDefender Products in connection with the private label branding of the
CyberDefender Products under the “For Dummies” brand name by John Wiley & Sons,
Inc. (“Wiley”) or under an alternative brand name by any other third party which
is acceptable to the Company, as determined by the Company in good faith.  The
term of the License Agreement shall expire as of the later of (i) five (5) years
following the execution thereof or (ii) the expiration or earlier termination of
the term of any applicable license agreement between the Purchaser and Wiley or
any other third party relating to the private label branding of the
CyberDefender Products under the “For Dummies” brand name (or under an
alternative brand name acceptable to the Company, as determined by the Company
in good faith).
 
4.6           Indemnification of the Purchaser. The Company will indemnify and
hold the Purchaser and its Affiliates, and each of their directors, managers,
officers, shareholders, members, employees and agents, as the case may be (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents, provided that the Company’s liability under this Section
for a breach of any representations or warranties made by the Company in this
Agreement shall in no event exceed the Subscription Amount.
 
16

--------------------------------------------------------------------------------


 
4.7           Securities Laws Disclosure; Publicity. The Company and the
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither the Company nor the
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Purchaser, or without the prior consent of the Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law or regulation, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Purchaser, or include the name of the Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of the Purchaser, except (i) as required by federal securities law or
regulation in connection with (A) any registration statement contemplated herein
and (B) the filing with the Commission on Form 8-K of final Transaction
Documents (including signature pages thereto) and a summary thereof and (ii) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchaser with prior notice of such
disclosure permitted under this subclause (ii).
 
4.8           Subsequent Equity Sales. If, at any time within ninety (90) days
following the Closing Date, the Company sells and issues any shares of Common
Stock or Common Stock Equivalents at a price per share (or conversion or
exercise price, as the case may be) of less than  $1.75 (a “Dilutive Issuance”),
then, not later than ten (10) business days following such Dilutive Issuance,
the Company shall be required to issue to the Purchaser, for no additional
consideration, an additional number shares of Common Stock equal to the
difference of (i) an amount equal to (A) the Subscription Amount divided by (B)
the price per share of shares issued or underlying Common Stock Equivalents in
connection with such Dilutive Issuance, less (ii) the number of shares of Common
Stock issued to the Purchaser hereunder, less (iii) the number of shares of
Common Stock issued to the Purchaser pursuant to this Section 4.8 as a result of
a prior Dilutive Issuance.  Such additional shares of Common Stock shall be
issued to the Purchaser whenever a Dilutive Issuance occurs.  A Dilutive
Issuance shall not include:  (a) shares of Common Stock or Common Stock
Equivalents issued to employees, officers, directors or consultants (other than
any consultant which engages in any business which is competitive with or
provides any services which are similar to the business of or services provided
by the Purchaser or any of its Affiliates as determined at the time of the
Dilutive Issuance) of the Company, (b) securities issued upon the exercise,
exchange, conversion or amendment of any securities issued and outstanding on
the date hereof, or (c) securities issued pursuant to acquisitions or strategic
transactions.
 
ARTICLE V.
MISCELLANEOUS
 
5.1    Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser.
 
17

--------------------------------------------------------------------------------


 
5.2    Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3    Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the 2nd Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.4    Amendments; Waivers.  Except as otherwise set forth herein, any provision
of this Agreement may be waived, modified, supplemented or amended in a written
instrument signed by the Company and the Purchaser.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.5    Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.6    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted
assigns.  Neither the Company nor the Purchaser may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
(other than by merger).
 
5.7    No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
5.8    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of Los Angeles.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Los Angeles
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  The parties hereby waive all rights to a trial by jury.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
18

--------------------------------------------------------------------------------


 
5.9    Survival.  The representations and, warranties, shall survive the Closing
and the delivery, of the Securities, for the applicable statue of limitations.
 
5.10    Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.11    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.12    Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.13    Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
19

--------------------------------------------------------------------------------


 
5.14    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
 (Signature Pages Follow)
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

CYBERDEFENDER CORPORATION
Address for Notice:
            By: /s/ Gary Guseinov
617 West 7th Street, Suite 401
    Name:  Gary Guseinov Los Angeles CA 90017     Title:  Chief Executive
Officer Fax:  213.689.8640             With a copy to (which shall not
constitute notice):
 
             
Richardson & Patel, LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, CA 90024
Fax:  310.208.1154
Attention:  Kevin Friedmann
     

 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
21

--------------------------------------------------------------------------------


 
[PURCHASER SIGNATURE PAGE TO
CYBERDEFENDER SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.
 
GR MATCH, LLC
Address for Notice:
            By: /s/ Bennet Van de Bunt
GR Match, LLC
    Name:  Bennet Van de Bunt
c/o Guthy-Renker LLC
    Title:    Manager
3340 Ocean Park Boulevard, Suite 3000
       
Santa Monica, CA 90405
 
 
Attention: Business Affairs 
       
Fax: 310-581-3443 
            With a copy to (which shall not constitute notice):                 
Guthy-Renker LLC
3340 Ocean Park Boulevard, Suite 3000
Santa Monica, CA 90405
Fax:  310-581-3443
Attention: General Counsel Attention: General Counsel
     

 
22

--------------------------------------------------------------------------------


 
EXHIBIT A


FIRST AMENDMENT TO MEDIA AND MARKETING SERVICES AGREEMENT


This FIRST AMENDMENT TO MEDIA AND MARKETING SERVICES AGREEMENT (this “First
Amendment”) is entered into and made effective as of the 4th day of June, 2009
by and between CyberDefender Corporation, a California corporation
(“CyberDefender”), and GR Match, LLC, a Delaware limited liability company
(“GRM”).  GRM and CyberDefender may each be referred to herein as a “Party” and,
collectively, as the “Parties.”


RECITALS


WHEREAS, the Parties entered into that certain Media and Marketing Services
Agreement, dated as of March 24, 2009, to be effective as of March 1, 2009 (the
“Agreement”); and


WHEREAS, the Parties desire to amend Section 5.1 of the Agreement as set forth
herein.


NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agrees to amend the Agreement as follows:


1.           Amendment to Section 5.1 of the Agreement.  Section 5.1 of the
Agreement shall be amended and restated in its entirety as follows:


5.1           Term.  Subject to any termination rights set forth herein, the
term (the “Term”) of this Agreement shall commence upon the Effective Date and
continue until June 1, 2011 unless earlier terminated in accordance with the
provisions of this Agreement  (the “Termination Date”); provided, however, that
in the event CyberDefender causes GRM to pause or suspend its purchase of media
time hereunder as contemplated in Section 1.1(i), the Term shall be
automatically extended such period of time equal to the period of time which
CyberDefender causes GRM to pause or suspend such media purchasing.


2.           Full Force and Effect.  The Parties acknowledge and agree that,
except as expressly provided herein, the provisions of the Agreement shall
remain unmodified and in full force and effect.
 
3.           Successors and Assigns.  This First Amendment is and shall be
binding upon each of the Parties and their respective successors and assigns.
 
4.           Recitals.  The recitals to this First Amendment are hereby
incorporated by reference herein.
 
5.           Governing Law.  This First Amendment shall be governed by the laws
of the State of California, without regard to its principles of conflict of
laws.
 
6.           Entire Agreement.  This First Amendment and the Agreement contain
the complete understanding and agreement of the Parties relating to the subject
matter hereof and thereof and supersede any prior understanding or agreement
related thereto, whether written or oral.
 
7.           Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which will be deemed an original, but together they will
constitute one and the same instrument.
 
[signatures on next page]
 
23

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this First Amendment has been duly executed by the Parties
as of the date first above written.
 

 
GR Match, LLC,
   
a Delaware limited liability company 
         
By:
                  Name: Bennet Van de Bunt       Title:   Manager          

 

 
CyberDefender Corporation,
   
a California corporation 
         
By:
                       Name: Gary Guseinov       Title:   Chief Executive
Officer  

 
24

--------------------------------------------------------------------------------

